Case 2:17-cv-04267-WFK-ARL Document 103 Filed 08/02/21 Page 1 of 2 PageID #: 2205




                                                                                     ALDO A. BADINI
                                                                                                   Partner
                                                                                           (212) 294-4601
                                                                                     abadini@winston.com
  August 2, 2021

  By ECF and FedEx Mail

  Hon. William F. Kuntz II
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

  Re:       Orellana Castaneda et al. v. County of Suffolk et al.,
            2:17-cv-4267-WFK-ARL (E.D.N.Y.)

  Dear Judge Kuntz,

          We represent the plaintiffs in the above-referenced action. Pursuant to Your Honor’s
  Individual Rules, enclosed please find a full set of courtesy copies of the motion papers regarding
  plaintiffs’ motion for leave to file redacted exhibits in relation to plaintiffs’ motion for class
  certification. This includes the following:

        •   Plaintiffs’ Notice of Motion for Leave to File Redacted Exhibits and supporting
            Memorandum of Law, the Declaration of Aldo A. Badini with accompanying highlighted
            exhibit.



                                                 Respectfully submitted,

                                                                s/Aldo A. Badini

                                                                Aldo A. Badini

  cc: Cover Letter Only

  Magistrate Judge Arlene R. Lindsay
  Long Island Federal Courthouse
  814 Federal Plaza
  Central Islip, New York 11722-4451
  By FedEx Mail

  Brian C. Mitchell
  Assistant County Attorney
Case 2:17-cv-04267-WFK-ARL Document 103 Filed 08/02/21 Page 2 of 2 PageID #: 2206


                                                                  August 2, 2021
                                                                          Page 2


  Suffolk County Dept. of Law
  100 Veterans Memorial Highway
  Hauppauge, NY 11788
  By FedEx Mail
